DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Matus et al (US 2005/0061791) in view of Shikata et al (US 6,051,806), Kooken et al (US 2013/0114306), and Kroll (US 4,508,954).
Matus shows the system claimed comprising a welding wire feeder (44) that drives or feeds a welding wire to a welding application, a power conversion circuitry (30) to receive an input power and to convert the input power to welding suitable for the welding application wherein the power conversion circuitry includes a power storage circuitry such as a capacitor (36) that stores a DC bus voltage and discharges at least a portion of the stored energy during an overdraw event such as a short circuit clearing event, and a control circuitry (40) coupled to the power conversion circuitry that controls an output current during the overdrawn event to maintain a stored energy value of the power storage circuitry at approximately 400 VDC. Also, see para [0031]-[0035] and [0041]. But, Matus does not explicitly disclose a wire feed circuitry, an output voltage sensor, an output current sensor, and the control circuitry to maintain the stored energy of the power storage circuitry greater than a desired minimum energy value which is greater than zero. 
Shikata shows it is known to provide a welding wire feed drive having a wire feed drive/motor (148) that is configured to drive a welding wire towards a welding application via a wire feeder control circuitry (150). Shikata also shows an output voltage sensor (136), an output current sensor (142), and a control circuitry (110, 140) wherein the control circuitry controls the output voltage and the output current to provide the desired output current during its welding operations including a short circuit event. Also see column 7, lines 5-31. 
Kooken shows it is known to provide a power conversion (201) with a power storage circuitry such as a capacitor (C2) that stores and discharges the stored energy uninterrupted which indicate for maintaining an energy level, at least a minimum energy level which would be greater than zero, to provide an uninterrupted power to the welding operations. Also, see para [0017].
Kroll shows it is known to provide a welding wire feeder unit that is portable wherein such welding wire feeder includes not only a welding wire feeder/unit (15) and wire feed control circuitry (17) but also power conversion circuitry (see Figure 2) that receives input power from a power source (10) and to convert the input power to a welding output suitable for welding via a voltage regular means/circuit (column 4, line 41 to column 5, line 7). Kroll also shows it is known for the power conversion circuitry to include power storage circuitry including a capacitor (40/90) that stores energy and discharges the energy during welding operation in the event of low voltage fluctuations or overdraw event (also, see column 4, lines 32-40; column 5, lines 8-27; and column 6, lines 19-37).  
In view of Shikata and Kooken, it would have been obvious to one of ordinary skill in the art to adapt Matus with a wire feed circuitry to effectively control the wire feed drive to meet the desired rate/speed wherein the control circuitry is further provided with an output voltage sensor and an output current sensor to sense the welding power outputs during the welding operation, including an overdrawn event, to effectively control the welding operation that requires a controlled output current, including a high current output to effectively clear the short as known in the art, and that the power storage circuitry would also be maintained at a desired level, including greater than a minimum energy value or zero, or any other suitable energy level, to continuously power the welding operations uninterrupted as the value greater zero would be necessary to supply an uninterrupted power; and in view of Kroll, it would have been obvious to one of ordinary skill in the art to adapt Matus with the welding wire feeder to include not only the wire feed drive and wire feed control circuitry but also the power conversion circuity that would allow the welding wire feeder to be portable and capable of being connected to any other power sources. 
With respect to claim 2, Kooken further shows the power conversion having an internal bus (B1) with the capacitor that is connected with a DC-DC converter, which is also known as a buck converter, that coverts the bus power to the welding output.
With respect to claims 3 and 4, Matus shows the overdrawn event is a short circuit clearing event that has a duration of about 45 msec that is less than .3 seconds. 
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Matus in view of Shikata, Kooken, and Kroll as applied to claims 1-4 above, and further in view of Vogel et al (US 2007/0181547; herein after Vogel ‘547) and Aigner (US 6,849,828).
Matus in view of Shikata, Kooken, and Kroll shows the system claimed except for the control circuitry to determine a net flow of energy and to control the output current based at least part on a comparison of the net flow of energy to one or more thresholds.
Vogel ‘547 shows it is known provide a control circuit (106, 610) that monitors the status of an energy storage such as a battery or capacitor wherein the control circuit controls the current, voltage, power, time, and the history of the energy storage including charging and discharging of the energy storage. Vogel ‘547 further discloses that the welding is terminated when the power drawn from the battery falls below a fixed threshold, and as the power that is drawn from the energy storage is known to include the voltage and the current, the comparison of the battery power with a threshold would indicate a net flow of the energy wherein the low power status of the energy source would indicate a negative or deficient energy flow.  Also, see para [0049] and [0076].
Aigner shows the input current and voltage values that are supplied by a measuring device (47), and another measuring device (70) that is provided at the output of the welding current source for detecting an output current and voltage value wherein a control system (40) is provided to determine the desired output current related to a pre-set desired/threshold value as the input current/voltage and the output current/voltage are also compared with the desired/threshold values. As the measured values are compared to the threshold value, a net flow of the energy would be determined if the desired values/threshold value is exceeded or not.  Also see column 12, lines 39-46; and column 15, line 35 to column 16, line 17. 
In view of Vogel ‘547 and Aigner, it would have been obvious to one of ordinary skill in the art to adapt Matus, as modified by Shikata, Kooken, and Kroll, with the control circuity that determine a net flow of the energy relative to the power storage circuity to one or more threshold values so that the desired output current can be predictably supplied to effectively perform the overdraw event or the short circuit clearing event as known in the art.  
	With respect to claims 6 and 7, it would have been obvious to provide one or more thresholds that are based at least in part on design limits of the power conversion circuitry and based on various output current and voltage parameters as claimed since such thresholds would depend on various welding systems that require different welding outputs as known in the art. 
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Matus et al (US 2005/0061791) in view of Shikata et al (US 6,051,806) and Kooken et al (US 2013/0114306). 
Matus shows the method claimed for operating a welding wire feeder (44) including a power source (34), an input power from the power source is converted to a bus power signal on an internal bus having a bus capacitor (36) that stores a DC bus voltage, converting the bus power signal to a welding output signal for a controlled waveform welding process wherein the welding process includes an overdraw event such as a short-short clearing event wherein an output signal/current is greater than the input power signal as the stored energy of the bus capacitor is maintained at approximately 400 VDC. Also, see para [0031]-[0035] and [0041]. But, Matus does not explicitly disclose detecting the stored energy value of the bus capacitor wherein the stored energy value is greater than a desired minimum energy value or a protection voltage value. 
Shikata shows it is known in the art to provide an output voltage sensor (136) or an output current sensor (142) to detect an energy output wherein the energy output is further controlled to provide the desired output during its welding operations including a short circuit event. Also see column 7, lines 5-31. 
Kooken shows a bus capacitor (C2) that stores an energy having a bus power signal wherein the bus power signal is converted to a welding output signal wherein the stored energy of the bus capacitor is maintained at an energy level, at least a minimum energy level, or greater zero value, or a protection voltage value, to provide an uninterrupted power to the welding operations. Also, see para [0017].
In view of Shikata and Kooken, it would have been obvious to one of ordinary skill in the art to adapt Matus with a sensor that is known to detect the stored energy value of the bus capacitor that is sufficient and adequate to provide a welding output power during the welding operation, including an overdrawn event, to effectively control the welding operation that requires high energy output to effectively clear the short as known in the art, and that the stored energy of the bus capacitor would also be maintained at a desired level, including greater than a minimum energy value or zero value, or any other suitable energy level, to continuously power the welding operations uninterrupted as the value greater zero would be necessary to supply an uninterrupted power.  
With respect to claim 9, Matus shows the overdrawn event is a short circuit clearing event that has a duration of about 45 msec that is less than .3 seconds. 
Claims 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Matus in view of Shikata and Kooken as applied to claims 8 and 9 above, and further in view of Vogel et al (US 2007/0181547; herein after Vogel ‘547) and Aigner (US 6,849,828).
Matus in view of Shikata and Kooken shows the method claimed including detecting an output energy flow of the welding output signal by Shikata which shows output voltage/current sensors, but Matus does not show determining a net flow of energy to control the output current for the overdraw event. 
Vogel ‘547 shows it is known provide a control circuit (106, 610) that monitors the status of an energy storage such as a battery or capacitor wherein the control circuit controls the current, voltage, power, time, and the history of the energy storage including charging and discharging of the energy storage. Vogel ‘547 further discloses that the welding is terminated when the power drawn from the battery falls below a fixed threshold, and as the power that is drawn from the energy storage source is known to include the voltage and the current, the comparison of the energy storage source power with a threshold would indicate a net flow of the energy wherein the low power status of the energy source would indicate a negative or deficient energy flow.  Also, see para [0049] and [0076].
Aigner shows the input current and voltage values that are supplied by a measuring device (47), and another measuring device (70) that is provided at the output of the welding current source for detecting an output current and voltage value wherein a control system (40) is provide to determine the desired output current related to a pre-set desired/threshold value as the input current/voltage and the output current/voltage are compared with the desired/threshold values. As the measured values are compared to the threshold value, a net flow of the energy would be determined if the desired values/threshold value is exceeded or not.  Also see column 12, lines 39-46; and column 15, line 35 to column 16, line 17. 
In view of Vogel ‘547 and Aigner, it would have been obvious to one of ordinary skill in the art to adapt Matus, as modified by Shikata and Kooken, with a net flow of the energy that is determined relative to the bus capacitor based on the stored energy, the output energy flow, or the input energy flow so that the desired output current can be predictably supplied to effectively perform the overdraw event or the short circuit clearing event as known in the art.  
With respect to claims 11 and 12, Aigner shows the input energy flow such as the input voltage and current flow wherein such flow is based on the desired model or application of a welding system and that such input flow would have been detected via sensors as well known in the art as Shikata shows an input voltage sensor (112) that detects an input voltage. 
With respect to claims 13, 14 and 16, Matsu shows the stored energy of the bus capacitor providing the required high current during the overdraw event, such as the short circuit clearing event, wherein a sustainability of the current value of the stored energy would have been determined to adequately perform during a predicted duration of the overdraw event wherein the output current is subsequently controlled and reduced as shown in Figure 4 according to a controlled/predefined waveform/value.
With respect to claim 15, it would have been obvious to provide one or more thresholds that are based at least in part on the stored energy value of the bus capacitor or  various output current and voltage parameters claimed since such thresholds would depend on various welding systems that require different welding outputs as known in the art. 
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Matus et al (US 2005/0061791) in view of Shikata et al (US 6,051,806), Vogel et al (US 2007/0181547; herein after Vogel ‘547), Aigner (US 6,849,828), and Kroll (US 4,508,954).
Matus shows the structure claimed including a welding wire feeder that further comprises a power conversion circuitry (30) to receive an input power and to convert the input power to an output power waveform,  the power conversion circuitry includes a power storage circuitry such as a capacitor (36) that stores a DC bus voltage prior to an overdraw event such as a short circuit clearing event and that discharges/adds energy to a bus/voltage line during the overdraw event, and a control circuitry (40) coupled to the power conversion circuitry that controls an output current during the overdrawn. Also, see para [0031]-[0035] and [0041]. But, Matus does not explicitly disclose an output voltage sensor, an output current sensor, and the control circuitry to determine a net flow of energy and to control the output current based at least part on a comparison of the net flow of energy to one or more thresholds.
Shikata shows an output voltage sensor (136), an output current sensor (142), and a control circuitry (110, 140) wherein the control circuitry controls the output voltage and the output current to provide the desired output current during its welding operations including a short circuit event. Also see column 7, lines 5-31. 
Vogel ‘547 shows it is known provide a control circuit (106, 610) that monitors the status of an energy storage such as a battery or capacitor wherein the control circuit controls the current, voltage, power, time, and the history of the energy storage including charging and discharging of the energy storage. Vogel ‘547 further discloses that the welding is terminated when the power drawn from the battery falls below a fixed threshold, and as the power that is drawn from the energy storage is known to include the voltage and the current, the comparison of the battery power with a threshold would indicate a net flow of the energy wherein the low power status of the energy source would indicate a negative or deficient energy flow.  Also, see para [0049] and [0076].
Aigner shows the input current and voltage values that are supplied by a measuring device (47), and another measuring device (70) that is provided at the output of the welding current source for detecting an output current and voltage value wherein a control system (40) is provided to determine the desired output current related to a pre-set desired/threshold value as the input current/voltage and the output current/voltage are also compared with the desired/threshold values. As the measured values are compared to the threshold value, a net flow of the energy would be determined if the desired values/threshold value is exceeded or not.  Also see column 12, lines 39-46; and column 15, line 35 to column 16, line 17. 
Kroll shows it is known to provide a welding wire feeder unit that is portable wherein such welding wire feeder includes power conversion circuitry (see Figure 2) that receives input power from a power source (10) and to convert the input power to a welding output suitable for welding via a voltage regular means/circuit (column 4, line 41 to column 5, line 7) wherein the power conversion circuitry further includes power storage circuitry including a capacitor (40/90) that stores energy and discharges the energy during welding operation in the event of low voltage fluctuations or overdraw event (also, see column 4, lines 32-40; column 5, lines 8-27; and column 6, lines 19-37).  
In view of Shikata, it would have been obvious to one of ordinary skill in the art to adapt Matus with the control circuitry that is provided with an output voltage sensor and an output current sensor to sense the welding power outputs during the welding operation, including an overdrawn event, to effectively control the welding operation that requires a controlled output current, including a high current output to effectively clear the short as known in the art; and in view of Vogel ‘547 and Aigner, it would have been obvious to one of ordinary skill in the art to adapt Matus with the control circuity that determines a net flow of the energy relative to the power storage circuity to one or more threshold values before and during the overdraw event so that the desired output current can be predictably supplied to effectively perform during the overdraw event or the short circuit clearing event as known in the art; and in view of Kroll, it would have been obvious to one of ordinary skill in the art to adapt Matus with the welding wire feeder to include not only the wire feed drive and wire feed control circuitry but also the power conversion circuity that would allow the welding wire feeder to be portable and capable of being connected to any other power sources. 
With respect to claim 18, it would have been obvious to provide one or more thresholds that are based at least in part on the power storage circuity or various output current and voltage parameters since such thresholds depend on various welding systems that require different welding outputs as known in the art. 
With respect to claim 20, Aigner shows the input energy such as the input voltage and current wherein such input would have been detected via its respective sensors as Shikata shows an input voltage sensor (112) to detect and measure its value and that the control system (40) of Aigner determines the net flow of energy in part based at least on the input voltage/current for the desired output current, relative to the power storage circuitry during a welding operation which would include the overdraw event, as the input voltage/current is compared to a pre-set desired/threshold value. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,384,289. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US Patent ‘289 show the recited elements of the pending claims including the wire feeder, the wire feed control circuitry, the power conversion circuitry, the output voltage sensor, the output current sensor, and the control circuitry as claimed wherein the more detailed claim scope of US Patent ‘289 is deemed to anticipate or show a broader claim scope of the pending claims, and it is noted that the recited elements of the pending claims are also deemed obvious variants of US Patent ‘289.  
Response to Arguments
Applicant's arguments filed 8/12/22 have been fully considered but they are not persuasive. 
Applicant argues Matus describes a power supply circuit of a power source that is separate from a wire feeder and further argues that Matus does not disclose or suggest the wire feeder as claimed. This argument is not deemed persuasive since as Matus shows a welding wire feeder that is powered by a power supply circuit of the power source, the power supply circuit of the power source is deemed a part of the claimed structure that is comprised by the welding wire feeder. Nevertheless, it is also noted that Kroll is further applied for the claimed apparatus to show that a welding wire feeder is known to include a welding wire feed drive as well as a power conversion circuity that regulates or converts an input power to a suitable welding output power. 
	The applicant argues that the applied art including Shikata and Kooken does not show a wire feeder as claimed, and notwithstanding such deficiency, the applied art fails to show the claimed control circuitry to control the output current during the overdraw event to maintain a stored energy value of the power storage circuitry greater than a desired minimum energy valued greater than zero. Applicant further argues that while Kooken shows a capacitor C2, Kooken is silent as to how to maintain a level of power at the capacitor as well as the level of desired energy storage. It is noted that Matus shows control circuitry that controls an output current during an overdrawn event to maintain a stored energy value of the power storage circuitry at approximately 400 VDC (para 0031), and Kooken further shows a storage capacitor that can store energy and provides an uninterrupted power during welding operation which teaches that the storage circuity energy level would have to be maintained at a level, greater than zero, to continuously supply the power. It is also noted that as Kooken shows for the DC Bus B1 that includes the capacitor C2, Kooken does not stand in direct contrast  to the claim 1 as argued by the applicant. 
Applicant also argues for  the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). It is also noted that as the applied art is in the same field of endeavor, which is in the field of welding applications including welding wires/electrodes, the combination is deemed proper.  
	Thus, the applicant’s arguments are not deemed persuasive. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG Y PAIK/Primary Examiner, Art Unit 3761